Title: June 11th. 1761.
From: Adams, John
To: 


       I have been for a Week or fortnight engaged in a Project. Have remarkably succeeded hitherto. Mr. Niles approved in all Things. Major Crosbey approved in all Things. Deacon Palmer approved in all Things. They have given under their Hands a very full and handsome Character and Recommendation of my Brother—much more ample than I expected. They have really Spoken in Hyperbole. They have expressed themselves with Warmth. I expected only a signification of their Consent and Approbation, but they have expressed themselves with Zeal. I ought to consider these Credentials gratefully, as a strong Instance of friendship, and take the first Opportunity of making some Return. Mr. N. has the worst opinion of Thayers Morals. He detests the base Methods of Debauchery, and Lying, and Duplicity, that he has been in. P. despizes him.
       
       But scheming seldom has success. I expect to come off but second best after all. I expect that Thayer will hear of my Design, and in order to defeat it, continue in the office himself. If he should, I shall be pretty well. Intrigue, and making Interest, and Asking favors is a new Employment to me. I’m unpractised in Intrigues for Power.
       I begin to feel the Passions of the World. Ambition, Avarice, Intrigue, Party, all must be guarded.
       My fears of failing are at last vanished. The scheme succeeded in all Things, and is compleated. Boylston is constituted, commissioned, sworn, and this Day, undertaken to officiate. Now a new Train of Anxieties, begins to take Place. Fears of imperfect services, imperfect and false Returns, voluntary and negligent Escapes, miscalculations, Want of strength, Courage, Celerity, Want of Art and Contrivance &c. Rashness, Indolence, Timidity, &c.
       The Project was so well planned, that success seemed certain. Every Party, all the Justices recommended. Two other Gents of his Acquaintance, men of Honour and figure. G. concurred and urged, and dropped Hints if not Anecdotes, vs. the old one. Hints were dropped to him by others that I should employ Constables and so deprive him of his Profits. So that his Interest, his Vanity, his Honour, were all touched. It cost me much Pains, at least 2 Journeys to Boston, one to Mr. Niles’, one to Germantown, one to Mr. Bullards, and Majr. Crosbeys. The Writing of a long Bond. The solicitation of Credentials, of sureties and of the office. More solicitation procured it. And altho it was not much disguised or concealed, yet it was so silently conducted that I believe the grand Adversary never once suspected it. All the Wiles and Malice of the old serpent would have been employed against it, if it had been known or suspected. But there was one Particular of mere Luck, to which we were much indebted—vizt. the Complaint of Cudworth against T. That unfriendly, unbrotherly, unneighbourly, as well as rash and unmannerly, Spurning of the Execution, and then sending it to Gould, where it was lost, gave the great Man an ill opinion of his sub. and made him more willing and ready, at my solicitation, to constitute another, and even without consulting Thayer.
      